El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
Por escritura pública de 14 de abril de 1910, Don Pedro Juan Eosaly, como apoderado de los dueños de nueve vigési-mas partes (9/20) de la hacienda “Carmen” de Salinas, pro-rrogó por veinte años un contrato de arrendamiento consti-tuido por todos los condueños de dicha finca, pero limitando la prórroga a los condominios o participaciones indivisas co-rrespondientes a sus poderdantes.
Presentada esa escritura al Registrador de la Propiedad de Guayama para su inscripción, éste la denegó fundado, se-gún entendemos su nota, en que esas participaciones están inscritas en unión de otras en común proindiviso; negativa contra la que ha recurrido el Sr. Jeremiah Smith, Jr.
Desde luego que un contrato de prórroga de arrendamiento no es otra cosa que un nuevo contrato de arrendamiento y como tal consideraremos la escritura objeto del recurso.
Según los términos en que está redactado el documento presentado al registro, si bien en el segundo de los hechos que en el se consignan se dice que los contratantes han convenido en la prórroga del contrato de arrendamiento de la hacienda “Carmen”; y en la cláusula primera de las del otorgamiento consignan que prorrogan por veinte años el anterior con-trato de arrendamiento constituido por todos los partícipes en la hacienda, sin embargo, en la misma se hace constar que tal prórroga queda limitada a los condominios que en la ex-presada hacienda corresponden a los poderdantes del Sr. Rosaly, que son de nueve vigésimas partes.
*171Dada la redacción de ese contrato, parece qne lo qne lian hecho los expresados condueños es otorgar un arrendamiento, no de la totalidad ni de parte de la hacienda, sino de sus con-dominios proindivisos, sosteniendo el recurrente qne pudieron hacerlo independientemente de los otros condueños y que tal contrato es inscribible.
Es cierto qne todo propietario tiene el derecho de gozar y disponer de las cosas qne le pertenecen, pero con las limita-ciones establecidas por las leyes, según dispone el artículo 354 del Código Civil.
Este mismo cuerpo legal ha establecido reglas para la ad-ministración de los bienes pertenecientes en común proindiviso. a varias personas, según las cuales para la administración y mejor disfrute de ellos, serán obligatorios los acuerdos de la mayoría de los partícipes qne representen la mayor cantidad.
Ahora bien, como por el contrato de arrendamiento de cosa, lo que se cede es el disfrute o uso de ella, por precio cierto y tiempo determinado, tal cesión de disfrute es un acto de admi-nistración qne ha de regirse por la expresada regia existente para la comunidad de bienes, por lo que el mencionado con-trato sólo puede ser otorgado por la mayoría, en cantidad, de los condueños, cuando tal contrato no reúna alguna de las condiciones establecidas en el número 5o. del artículo 2°. de la Ley Hipotecaria, pues en este caso, por constituir un gravamen o derecho real sobre la finca a favor del arrendatario, necesita el consentimiento de todos los condueños.
Y no cabe alegar, como lo hace el recurrente, que los dueños de las nueve vigésimas partes no han dado en arrendamiento otra cosa que su condominio, pues como en el arrendamiento debe haber goce o uso de una cosa, debe el arrendatario dis-frutar de la posesión de una cosa determinada y concreta, y como un condueño proindiviso no posee determinadamente porción alguna de la cosa común, no puede dar en arrenda-miento una cosa o derecho que no puede por sí solo entregar al arrendatario para que la posea o disfrute y, por tanto, ha de someterse a las regias de la comunidad.
*172Además, el mencionado contrato tampoco es inscribible porque no se arrienda finca alguna, y el artículo 2o. número 5 de la Ley Hipotecaria, se refiere a arrendamientos de bienes inmuebles y no a los de participaciones indivisas.
Por las razones expuestas, la nota del' registrador debe ser confirmada.

n ¿ j Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.